Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 and 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “beside” in claim 1 is a relative term which renders the claim indefinite. The term “located beside” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear at what position/distance away from the test road where the control center would no longer be considered “located beside the test road”. For the purpose of continued examination, examiner will interpret “located beside the road” as “located not on the road”.
Claims 2-5 are rejected as they do not cure the deficiencies of claim 1.
Regarding claim 5, the term “the safety officer is configured to drive….” is unclear as a human is not something to be “configured” by the general definition or the definition within the art. Rather a human can be capable/trained/taught how to drive…. It should be noted, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Thus the term is indefinite because the specification does not clearly redefine the term. For the purpose of continued examination, examiner will interpret “the safety officer is configured to drive….” as a safety officer that is capable of driving…. 
Additionally claim 5 is rejected under 101 as the claimed safety officer which is an element of the “A system for testing cooperative driving capability of an automated vehicle” is a human organism.

The term “safe” in claim 6 is a relative term which renders the claim indefinite. The term “safe distance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear at what specific distance away from the automated vehicle where the distance transitions from being a safe distance to a no longer safe distance.  For the purpose of continued examination, examiner will interpret “safe distance” as a distance where there is no contact.
Claims 7-8 are rejected as they do not cure the deficiencies of claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  A safety officer is can be considered a human organism as is being claimed as element of “A system for testing cooperative driving capability of an automated vehicle”. The fact that the safety officer is driving the vehicle in a manual mode further asserts that they are a human being.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20190049342 A1) in view of Machine Translation of Geng et al. (CN 106706334 A, hereinafter known as Geng) and You et al. (US 20140086477 A1, hereinafter known as You).

Regarding Claim 1, Anderson teaches A system for testing cooperative driving capability of an automated vehicle, comprising: 
the automated vehicle; 
a target vehicle; 
a test road; and 
a control center;
{abstract, discuss the methods disclosed are for testing an autonomous vehicle. where the automated vehicle can is represented by label 206 as shown in fig. 8 scenario 803. Testing is done in cooperation with a target vehicle represented by Label 302 in fig. 8 scenario 803 and para [0096] “The method 800 may, additionally or alternatively, include in 803 testing an autonomous intelligent speed adaption system of the autonomous ground vehicle. Thus, the DST may be of an autonomous speed adaption type.” Label 302 can be a target vehicle as discussed in para [0079] “physical obstacle 302 may be provided by another autonomous ground vehicle, e.g., that has been requested to provide the physical obstacle 302.” A road is shown where the fig. 8 where the testing is being carried out and thus can be considered a test road. There is a control center external to the automated vehicle as discussed in para [0138] “Optionally, the communication 1105 may include sending the instruction information to the ADS. The instruction information may be provided by the computing system 1106 external to the AGV 206, for example, by processing the data reported to the computing system 1106 via the communication 1105. Alternatively the instruction information may be provided by the computing system 1106 of the AGV 206, e.g., by processing the data reported to the computing system 1106.”
}

wherein the automated vehicle and the target vehicle are located on the test road, and the control center is located  external to the automated vehicle;
{as shown if fig. 8 scenario 803, automated vehicle 206 and target vehicle 302 are on a road where testing is occurring, e.g. test road. The control center represented by computing system 1106 is external to the automated vehicle as discussed in para [0137] “The computing system 1106 may be external to the AGV 206. For example, the computing system 1106 may include a server of the manufacturer or of a service provider.”
}

a speed sensor and a 
{Para [0167] “The one or more internal sensors 206s of the AGV 206 may include one or more infrared sensors, one or more cameras, one or more microphones, one or more motion sensors, one or more ultrasonic sensors, one or more radar sensors, one or more seat occupation sensors, one or more approaching sensors, one or more geolocation sensors (e.g., including an GPS-sensor), and the like.”
Where both motion sensors and gps sensor can be considered sensors that are used in providing vehicle speed. As shown in fig. 11 and para [0133] and para [0123]. The automated vehicle 206 can report its sensor data wirelessly to the control center 1106.
}

the target vehicle is a simulation vehicle for testing, and an on-board device is provided on the target vehicle; and the on-board device is connected to a network through the wireless communication device.
{Para [0079] “Additionally or alternatively, physical obstacle 302 may be provided by another autonomous ground vehicle, e.g., that has been requested to provide the physical obstacle 302.”
Para [0130] “the communication 1101 may include requesting the one or more foreign ground vehicles 216 to participate to the DST. For example, the communication 1101 may include requesting the one or more foreign ground vehicles 216 to provide a physical obstacle 302.”

Para [0123] “The communication 1101, 1103, 1105 may be carried out over various wireless communication types”
}

Anderson does not teach, The control center is located beside the test road and a binocular camera are provided on the automated vehicle and the on-board device is connected to the control center

However, Geng teaches The control center is located beside the test road
{Fig. 7 shows that operational management centre (label 5) is located by the road
}
and the on-board device is connected to the control center 
{ “referring to FIG. 7:test field further comprises collecting operation test management centre and sending message 5, the operation test management center 5 can receive the vehicle 3 sends the road condition information. In this embodiment, the operation test control center 5 comprises a V2N (vehicle cloud) wireless communication device communication protocol, automatic driving of the wireless communication device in a vehicle has V2N communication protocol, so the vehicle 3 and operation test management centre 5 can be through a wireless communication equipment to perform information interaction. Further, operation test stored in the management centre 5 or manual input 2 first reference vehicle driving route (including the transport position and running speed and so on). Accordingly, the first reference vehicle 2 is an unmanned vehicle, the wireless communication device further comprises an V2N communication protocol, operation test management center 5 and first reference vehicle 2 through respective wireless communication equipment with V2N communication protocol of each communication connection, so that operation test control center 5 controls the first reference vehicle 2 running.”
Where vehicle 3 is the automated vehicle and vehicle 2 is the target vehicle
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Geng to have the control center be by the test road and wirelessly communicate with the target vehicle because It would have been obvious to try to have the control center by the test road especially since having it closer to the road may allow for a more reliable wireless communication and having it beside the road means it is in a safe location directly not interfering with the test. As is well known, control centers are normally placed by the test they are controlling for many disciplines. Additionally it would be obvious to have the target vehicle to be in wireless communication with the control center as the control center is involved in conducting the test and receiving data thus having wireless communication between the two could allow for a more controlled test and more data gathering. 

While Anderson does teach a variety of sensors on the vehicle including more than one camera, Anderson in view of Gang does not explicitly teach, a binocular camera are provided on the automated vehicle. 

However, You teaches a binocular camera are provided on the automated vehicle.
{Para [0057] “As illustrated in FIG. 3, a binocular camera may be mounted in a car. When the car moves on the road, left and right images in front of the car that include the road (road surface) are picked up by the binocular camera.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson in view of Geng to incorporate the teachings of You to use specifically a binocular camera because it would be obvious to try. There are a limited amount of camera types, a binocular camera being one of them. Additionally As is well known in the art Binocular cameras provide depth data and thus would be able to determine front vehicle distance which is a required measure for “intelligent speed adaption” or in other words adaptive cruise control.

Regarding Claim 2, Anderson in view of Geng and You teaches The system of claim 1. Anderson further teaches wherein the speed sensor is configured to obtain a speed of the automated vehicle and transmit the speed of the automated vehicle to the control center;
{para [0133] “The communication 1105 may, additionally or alternatively, include reporting data to a computing system 1106, for example, the sensing data and/or data representing the test result (also referred as to result data). For example, the data reported to the computing system 1106 may include monitored data of the DST.”
Para [0084] “The response of the ADS may be monitored by monitoring at least one of the following trajectory parameters: the speed of the AGV 206, the position of the AGV 206, the orientation of the AGV 206, the trajectory 502 of the AGV 206. The trajectory parameter may be measured geolocational or relative to the obstacle 302.”
Para [0085] “The response of the ADS may be monitored optionally by monitoring at least one of the following system parameters: data processed by the ADS, data sensed by the one or more sensors 206s of the AGV 206, driving commands output by the ADS, and the like.”
}

The sensors are configured to acquire a distance between the automated vehicle and the target vehicle and a motion video of the target vehicle, and transmit the distance between the automated vehicle and the target vehicle and the motion video of the target vehicle to the control center; 
{ para [0133] “The communication 1105 may, additionally or alternatively, include reporting data to a computing system 1106, for example, the sensing data and/or data representing the test result (also referred as to result data). For example, the data reported to the computing system 1106 may include monitored data of the DST.”
Para [0084] “The response of the ADS may be monitored by monitoring at least one of the following trajectory parameters: the speed of the AGV 206, the position of the AGV 206, the orientation of the AGV 206, the trajectory 502 of the AGV 206. The trajectory parameter may be measured geolocational or relative to the obstacle 302.”
Para [0085] “The response of the ADS may be monitored optionally by monitoring at least one of the following system parameters: data processed by the ADS, data sensed by the one or more sensors 206s of the AGV 206, driving commands output by the ADS, and the like.”
Where distance is being measured if the position trajectory parameter of the automated vehicle relative to the obstacle is being measured. As there are cameras motion video can also be considered sensed data that is being sent.
} 
You teaches the sensor to be a binocular camera as discussed in the claim 1 103 rejection.

Geng teaches and the on-board device is configured to obtain a speed of the target vehicle and transmit the speed of the target vehicle to the control center.
{ “Accordingly, the first reference vehicle 2 is an unmanned vehicle, the wireless communication device further comprises an V2N communication protocol, operation test management center 5 and first reference vehicle 2 through respective wireless communication equipment with V2N communication protocol of each communication connection, so that operation test control center 5 controls the first reference vehicle 2 running.

using the test field to be tested is as follows:

the vehicle 3 begins the road 1 the normal driving, the first reference vehicle 2 on road 1 and vehicle 3 in front to be measured 40km/h and the vehicle 3 running interval 25-35 m, first reference vehicle 2 to every 1 seconds reduces 30-60 of speed until stop” 

Where the operation test management center is controlling the operation of vehicle 2 including speed, e.g. the target vehicle via wireless communication. Thus as would be known to one of ordinary skill in the art most control involves a feedback loop where speed is reported back to the center.
}

Regarding Claim 3, Anderson in view of Geng and You teaches The system of claim 2. Anderson further teaches wherein the control center is configured to receive the speed of the automated vehicle, the distance between the automated vehicle and the target vehicle, the motion video of the target vehicle, and the speed of the target vehicle, determine a cooperative driving capability of the automated vehicle and send driving instructions to the automated vehicle and the target vehicle.;
{para [0136] “The computing system 1106 may compare the reported data with data stored by the computing system 1106, e.g., with reference data stored by the computing system 1106. Based on the comparing, the computing system 1106 may determine, if the ADS operates normal or abnormal. For example, based on the comparing, the computing system 1106 may determine, if present, a deviation of the data from the stored data (also referred as to deviation parameter). Based on the deviation parameter, the computing system 1106 may determine, if the ADS operates normal and/or abnormal. For example, in response the determination that the ADS operates abnormal, instruction information (e.g., adaption instructions) may be provided by the computing system 1106.”
}

Regarding Claim 4, Anderson in view of Geng and You teaches The system of claim 1. Anderson further teaches wherein the wireless communication device has a V2X communication protocol.
{Fig. 11 and para [0123] “The communication 1101, 1103, 1105 may be carried out over various wireless communication types, e.g., via a network 1104 (e.g., a public network, a cellular network or the like), via a short range communication (e.g., via Bluetooth) or via direct communication (e.g., light based communication).”
Where the vehicle is communicating with many different devices and thus can be considered a V2X protocol. It should be noted there is no standard definition within the art of what constitutes a V2X protocol and thus the BRI of V2X protocol is any wireless protocol that involves vehicular communication such as Bluetooth or Cellular protocols. 
}

Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20190049342 A1) in view of Machine Translation of Geng et al. (CN 106706334 A, hereinafter known as Geng), You et al. (US 20140086477 A1, hereinafter known as You), and Breu et al. (US 20130238166 A1; hereinafter known as Breu).

Regarding Claim 5, Anderson in view of Geng and You teaches The system of claim 1. 

Anderson in view of Geng and You does not teach further comprising: a safety officer; wherein the safety officer is configured to drive the automated vehicle to a starting point of the test road in manual driving mode, and then switch the manual driving mode to automatic driving mode after the automated vehicle is stopped, and the safety officer is further configured to send driving instructions to the target vehicle through the control center.


Breu teaches further comprising: a safety officer; wherein the safety officer is configured to drive the automated vehicle to a starting point of the test road in manual driving mode, and then switch the manual driving mode to automatic driving mode after the automated vehicle is stopped, and the safety officer is further configured to send driving instructions to the target vehicle through the control center.
{It should be noted that “safety officer configured to drive…” is being interpreted as safety officer capable of driving… as a human is not an apparatus/processor/device to be configured as discussed in the 112(b) rejection.
Para [0019] where the is a driver of the target vehicle which reads on a safety officer. The driver of the target vehicle is able to send instruction to another vehicle also discussed in para [0019]. As would be known by one of ordinary skill in the art a driver for vehicle testing would be able to switch drive modes after stopping a vehicle.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson in view of Geng and You to incorporate the teachings of Breu to have a vehicle driver be present and able to operate the autonomous vehicle because it may be required for safe operation (Breu para [0010] “Consequently, a number of different test scenarios can be represented by the test vehicle via the master control, without requiring either a highly trained staff or a driving robot. Of course, test drivers operating the two vehicles are needed for safety reasons;”) 


Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20190049342 A1) in view of Breu et al. (US 20130238166 A1; hereinafter known as Breu), You et al. (US 20140086477 A1, hereinafter known as You), and Machine Translation of Geng et al. (CN 106706334 A, hereinafter known as Geng).


Regarding Claim 6, Anderson teaches (2) controlling, by a automated vehicle, a target vehicle to travel to a position in front of the automated vehicle in the same lane, wherein the position is away from the automated vehicle at a safe distance; 
{Para [0130] “For example, the communication 1101 may include requesting the one or more foreign ground vehicles 216 to increase the safety parameter of the test location.” 
Para [0119] “For example, the one or more preceding foreign autonomous ground vehicles 216 may accelerate to gain distance to the following AGV 206, thus increasing the safety parameter.”

Fig. 8 label 803 shows the autonomous vehicle is in the same lane as obstacle 302. Obstacle 302 can be the same as target vehicle 216 as discussed in para [0079]
}

(3) 
{para [0151] “For example, the testing of the ADS may be initiated in response to an external request received by the AGV 206 from the external system, e.g., from the computing systems 1106 external to the AGV 206.”
Where the external system can be considered a control center sending an external request which can be considered driving instructions. Where the test can be of an automatic driving mode.
Para [0094] “The method 800 may include testing various systems of the ADS 206 and/or the corresponding software (e.g., algorithm) and/or hardware.”
Para [0096] “The method 800 may, additionally or alternatively, include in 803 testing an autonomous intelligent speed adaption system of the autonomous ground vehicle. Thus, the DST may be of an autonomous speed adaption type.”
}
and at the same time, controlling, by the control center, the target vehicle to travel at a preset speed and route;
{
Para [0079] “A physical obstacle 302 may be understood as being provided by a true (real) solid body. A physical obstacle 302 may be part of the environmental conditions in the testing location 202, e.g., a tree or wall. Additionally or alternatively, physical obstacle 302 may be provided by another autonomous ground vehicle, e.g., that has been requested to provide the physical obstacle 302.”
Para [0130] “Additionally or alternatively, the communication 1101 may include requesting the one or more foreign ground vehicles 216 to participate to the DST. For example, the communication 1101 may include requesting the one or more foreign ground vehicles 216 to provide a physical obstacle 302.”
Para [0119] “Additionally or alternatively, influencing the traffic may include requesting one or more foreign autonomous ground vehicles 216 proximate or within the test location 202 to change their moving trajectory, e.g., their direction of motion and/or a velocity.”
}
(4) obtaining, by the speed sensor on the automated vehicle, a speed of the automated vehicle in real time, and transmitting, by a wireless communication device, the obtained speed of the automated vehicle to the control center; obtaining, by a  sensors, a distance between the automated vehicle and the target vehicle and a motion video of the target vehicle in real time, and transmitting, by the wireless communication device, the distance between the automated vehicle and the target vehicle and the motion video of the target vehicle to the control center; 
{ para [0133] “The communication 1105 may, additionally or alternatively, include reporting data to a computing system 1106, for example, the sensing data and/or data representing the test result (also referred as to result data). For example, the data reported to the computing system 1106 may include monitored data of the DST.”
Para [0084] “The response of the ADS may be monitored by monitoring at least one of the following trajectory parameters: the speed of the AGV 206, the position of the AGV 206, the orientation of the AGV 206, the trajectory 502 of the AGV 206. The trajectory parameter may be measured geolocational or relative to the obstacle 302.”
Para [0085] “The response of the ADS may be monitored optionally by monitoring at least one of the following system parameters: data processed by the ADS, data sensed by the one or more sensors 206s of the AGV 206, driving commands output by the ADS, and the like.”
Where distance is being measured if the position trajectory parameter of the automated vehicle relative to the obstacle is being measured. As there are cameras motion video can also be considered sensed data that is being sent.
}

obtaining, by an on-board device on the target vehicle,sensor data; and transmitting, by the wireless communication device, the sensor data of  the target vehicle to the control center;
{para [0124] “The communication 1101, 1103 may include requesting the one or more foreign ground vehicles 216 and/or to request the one or more roadside devices 1102 to provide sensor data. The communication 1101 may include receiving the sensor data from the one or more foreign ground vehicles 216 and/or from the one or more roadside devices 1102. The received sensor data may be processed, e.g., by the AGV 206, e.g., its ADS.”
para [0128] “Optionally, the received sensor data may represent the DST, e.g., the performance parameter of the DST. Additionally or alternatively, the received sensor data may be processed for determining a result of the DST. That is, the received sensor data may, for example, include data from monitoring the DST. The result of the DST (also referred as to test result) may, for example, represent the performance of the ADS during the DST, e.g., represent the performance of the response of the ADS to the obstacle 302. For example, the test result may include or be formed from an autonomous driving performance parameter.”
Where after the sensor data is received by the automated vehicle it may be transmitted on to the control center.
para [0133] “The communication 1105 may, additionally or alternatively, include reporting data to a computing system 1106, for example, the sensing data and/or data representing the test result (also referred as to result data). For example, the data reported to the computing system 1106 may include monitored data of the DST.”
}
(5) determining, by the control center, the cooperative driving capability of the automated vehicle according to the speed of the automated vehicle, the distance between the automated vehicle and the target vehicle and the speed of the target vehicle. 
{para [0136] “The computing system 1106 may compare the reported data with data stored by the computing system 1106, e.g., with reference data stored by the computing system 1106. Based on the comparing, the computing system 1106 may determine, if the ADS operates normal or abnormal. For example, based on the comparing, the computing system 1106 may determine, if present, a deviation of the data from the stored data (also referred as to deviation parameter). Based on the deviation parameter, the computing system 1106 may determine, if the ADS operates normal and/or abnormal. For example, in response the determination that the ADS operates abnormal, instruction information (e.g., adaption instructions) may be provided by the computing system 1106.”
Para [0133] “The communication 1105 may, additionally or alternatively, include reporting data to a computing system 1106, for example, the sensing data and/or data representing the test result (also referred as to result data). For example, the data reported to the computing system 1106 may include monitored data of the DST.”
Where speed and distance can be considered part of the of the reported data.
Para [0084] “The response of the ADS may be monitored by monitoring at least one of the following trajectory parameters: the speed of the AGV 206, the position of the AGV 206, the orientation of the AGV 206, the trajectory 502 of the AGV 206. The trajectory parameter may be measured geolocational or relative to the obstacle 302.”
Position relative to an obstacle can be considered distance.
}

Anderson does not teach, 1) driving, by a safety officer, an automated vehicle to a starting point of a test road in manual driving mode, and parking the automated vehicle; and sending, by the safety officer, a test request to the control center; and binocular camera and obtaining, by an on-board device on the target vehicle, a speed of the target vehicle in real time; and transmitting, by the wireless communication device, the speed of the target vehicle to the control center;

However, Breu teaches a safety officer
{para [0010] “Of course, test drivers operating the two vehicles are needed for safety reasons;”
}
 1) driving, by a safety officer, an automated vehicle to a starting point of a test road in manual driving mode, and parking the automated vehicle;
{para [0016] “Prior to performing the own test scenario, i.e. when the defined maneuver is performed, the test vehicle controls the target vehicle initially such that the target vehicle assumes certain driving parameters, i.e. drives at a certain actual speed, or assumes a certain predetermined distance from the test vehicle, while the own test vehicle is obviously also driven so as to maintain certain parameters such as the actual speed and the like. Thus, the boundary conditions defined by the test specification are adjusted. Only then does the true test begin by providing the test control signals.”
para [0019] “According to another advantageous feature of the present invention, control by the test vehicle for performing the driving maneuver may be possible only after an enable signal is outputted by the driver of the target vehicle, wherein preferably a status display indicates to the driver of the target vehicle whether a sufficiently stable driving state potentially required for the implementation of the driving maneuver has been attained. ….. for example in the form of a color signal and the like, which indicates whether the output parameters forming the basis for the test (e.g., actual speed, relative distance, etc.) are maintained for a sufficiently long time, for example, for 5-10 seconds, so that the driver knows that the test boundary conditions are met and the test can be properly performed.”

Para [0020] “As described above, the driver of the target vehicle has at all times the right to take over responsibility over his own vehicle. Each actuation of the accelerator pedal, the brake pedal or the steering wheel while the target vehicle is controlled by the test vehicle causes immediate termination of the external control. The same may also apply to the driver of the test vehicle, i.e., that he also has always the right to take over responsibility.”

It is implied a stable driving state can include a parked position.
}
sending, by the safety officer, a test request to a test vehicle;


{para [0046] “This signal transmission can, for example, occur only when the driver has given a release signal, which is transmitted via the wireless interface of the target vehicle 3, after having being informed of that this stationary, stable state for a certain time.”
Anderson already teaches that the test vehicle and target vehicle are wirelessly linked via a control center (Anderson fig. 11 label 1106).
}


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Breu to have “safety officers” to conduct vehicle tests because Safety officers are need to ensure a safe test para [0010] (“Of course, test drivers operating the two vehicles are needed for safety reasons;”)
Additionally as in known within the art starting a test from a parked state is common test procedure as it provides a point in which setup can be completed and verified without worrying about changes in test parameters due to vehicle movement.

While Anderson does teach a variety of sensors on the vehicle including more than one camera, Anderson in view of Breu does not teach a binocular camera 
Additionally Anderson in view of Breu does not teach obtaining, by an on-board device on the target vehicle, a speed of the target vehicle in real time; and transmitting, by the wireless communication device, the speed of the target vehicle to the control center;

However, You teaches a binocular camera.
{Para [0057] “As illustrated in FIG. 3, a binocular camera may be mounted in a car. When the car moves on the road, left and right images in front of the car that include the road (road surface) are picked up by the binocular camera.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson in view of Geng to incorporate the teachings of You to use specifically a binocular camera because it would be obvious to try. There are a limited amount of camera types, a binocular camera being one of them. Additionally As is well known in the art Binocular cameras provide depth data and thus would be able to determine front vehicle distance which is a required measure for “intelligent speed adaption” or in other words adaptive cruise control.

Anderson in view of Breu and You does not teach obtaining, by an on-board device on the target vehicle, a speed of the target vehicle in real time; and transmitting, by the wireless communication device, the speed of the target vehicle to the control center;


However, Geng teaches obtaining, by an on-board device on the target vehicle, a speed of the target vehicle in real time; and transmitting, by the wireless communication device, the speed of the target vehicle to the control center;
{ “Accordingly, the first reference vehicle 2 is an unmanned vehicle, the wireless communication device further comprises an V2N communication protocol, operation test management center 5 and first reference vehicle 2 through respective wireless communication equipment with V2N communication protocol of each communication connection, so that operation test control center 5 controls the first reference vehicle 2 running.

using the test field to be tested is as follows:

the vehicle 3 begins the road 1 the normal driving, the first reference vehicle 2 on road 1 and vehicle 3 in front to be measured 40km/h and the vehicle 3 running interval 25-35 m, first reference vehicle 2 to every 1 seconds reduces 30-60 of speed until stop” 

Where the operation test management center is controlling the operation of vehicle 2 including speed, e.g. the target vehicle via wireless communication. Thus as would be known to one of ordinary skill in the art most control involves a feedback loop where speed is reported back to the center.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson in view of Breu and You to incorporate the teachings of Geng to wirelessly communicate with the target vehicle because the control center is involved in conducting the test and receiving data thus having wireless communication between the two could allow for a more controlled test and more data gathering. 

Regarding Claim 7, Anderson in view of Breu, You and Geng discloses the claimed invention except for the safe distance is 50m.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the safe distance of Anderson to 50m, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954) .

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20190049342 A1) in view of Breu et al. (US 20130238166 A1; hereinafter known as Breu), You et al. (US 20140086477 A1, hereinafter known as You), Machine Translation of Geng et al. (CN 106706334 A, hereinafter known as Geng), and Gilling et al. (US 5495251 A; hereinafter known as Gilling).

Regarding Claim 8, Anderson in view of Breu, You, and Geng teaches the method of claim 6. 
While Anderson teaches testing a autonomous intelligent speed adaption system (synonymous with adaptive cruise control system) which typically operate by maintaining a preset distance from the leading vehicle and attempt to control speed within a certain error range just like traditional cruise control Anderson in view of Breu, You, and Geng do not explicitly teach wherein in step (5), the cooperative driving capability of the automated vehicle is determined as follows: if the distance between the automated vehicle and the target vehicle is greater than or equal to a preset following distance, and a difference between the speed of the automated vehicle and the speed of the target vehicle is within an error range, the cooperative driving capability of the automated vehicle is considered qualified; otherwise, unqualified.
However, Gilling teaches wherein in step (5), the cooperative driving capability of the automated vehicle is determined as follows: if the distance between the automated vehicle and the target vehicle is greater than or equal to a preset following distance, and a difference between the speed of the automated vehicle and the speed of the target vehicle is within an error range, the cooperative driving capability of the automated vehicle is considered qualified; otherwise, unqualified.
{ Abstact “A vehicle cruise controller is provided which monitors the range to and relative speed of a target vehicle ahead of the vehicle being controlled by the cruise controller. A radar provides measurements of range and relative speed. The range measurement is compared by a subtracter with a desired range which is a function of vehicle speed, so as to form a distance error. The relative speed signal represents a speed error. An acceleration demand is formed as a function, for example, a weighted sum, of the distance and speed errors. More significance is given to the distance error when the target is relatively close. This is achieved by varying the gain of a multiplier. The acceleration demand may be supplied to vehicle brake and drive systems, but preferably the acceleration demand is compared with actual vehicle acceleration to provide the advantages of closed loop control.” 

Where both the following distance and speed error are being monitored and when not at target values being are being adjusted. Thus, when they are operating at the targets it can be considered qualified and when not operating at the targets it can be considered unqualified.


}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson in view of Breu, You, and Geng to incorporate the teachings of Gilling to determine if the autonomous intelligent speed adaption system of Anderson is qualified based on vehicle following distance and speed error because as is commonly known in the art autonomous intelligent speed adaption is typically accomplished by performing a closed control loop where speed error is minimized and following distance is maintained to be long enough where the vehicle can perform emergency braking. As any control engineer would know, if a closed control system cannot successfully control target parameters to be within a specified range then the control cannot be considered successful.


Regarding Claim 9, Anderson in view of Breu, You, Geng, and Gilling discloses the claimed invention except for the preset following distance is 10m, and the error range is from -5 to 5 km/h.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the preset following distance to 10m and the error range to -5 to 5, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyahara (US 20020138193 A1) teaches “An adaptive cruise control system is provided for tracking a target vehicle through a curve. The adaptive cruise control system tests whether the target vehicle is traveling along the curve or whether the target vehicle is changing lanes. The test includes monitoring a change in travel directions between the target vehicle and the adaptive cruise control vehicle. In one embodiment, the test monitors a change relative velocity versus azimuth angle.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668